         Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN ROLAFF and HARLENE ROLAFF,  )
husband and wife, for themselves and as
                                 )
representatives of classes of similarly
                                 )
situated individuals,            )
                                 )
                     Plaintiffs, )
                                 )
v.                               )                  Case No. 5:19-cv-00689-J
                                 )
FARMERS INSURANCE COMPANY, INC., )
FARMERS INSURANCE EXCHANGE;      )
FIRE INSURANCE EXCHANGE;         )
TRUCK INSURANCE EXCHANGE;        )
FOREMOST INSURANCE COMPANY;      )
MID-CENTURY INSURANCE CO.;       )
FARMERS GROUP, INC.;             )
FIRE UNDERWRITERS ASSOCIATION;   )
DONAN ENGINEEERING CO., INC.;    )
ENGINEERING, INC.;               )
FORD ENGINEERING;                )
THE STRUCTURES GROUP, INC.;      )
NELSON FORENSICS, LLC;           )
PT&C FORENSIC CONSULTING         )
SERVICES, P.A.;                  )
ENVISTA FORENSICS, LLC; and      )
RIMKUS CONSULTING ROUP, INC.     )
                                 )
                     Defendants. )

   DEFENDANTS’ MOTION FOR LEAVE TO FILE MOTION FOR PARTIAL
       SUMMARY JUDGMENT, AND OPENING BRIEF IN SUPPORT

      Pursuant to Local Rule LCvR 56.1(a), Defendants Farmers Insurance Company,

Inc., Farmers Insurance Exchange, Fire Insurance Exchange, Truck Insurance Exchange,

Foremost Insurance Company, Mid-Century Insurance Co., Farmers Group, Inc., and Fire

Underwriters Association (the Farmers Defendants) respectfully request leave to file a
           Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 2 of 9




Motion for Partial Summary Judgment, see Exhibit 1, to address a purely legal question

while maintaining their right to file a full motion for summary judgment upon the

substantial completion of discovery.1 In support of this motion the Farmers Defendants

show this Court as follows:

      1.      This Court’s local rules require that parties seeking to file more than one

motion for summary judgment request leave from the Court to do so. See LCvR 56.1(a).

Whether leave to file multiple motions for summary judgment lies within this Co urt’s

discretion. See, e.g., Henderson v. Corr. Corp. of Am., CIV-17-48-F, 2018 WL 1123878,

at *1 (W.D. Okla. Mar. 1, 2018). Successive summary judgment motions are approved by

the Tenth Circuit Court of Appeals. Smallwood v. Oklahoma Dep’t of Human Servs.,

CIV-04-671-T, 2005 WL 8157759, at *1 (W.D. Okla. Dec. 30, 2005) (explaining that the

Tenth Circuit “has also found no error in allowing a second motion for summary

judgment after a prior motion has been denied.” (citing Sharper Edge, Inc. v. Continental

Ins. Co., 1999 WL 281351, at *2 (10th Cir. 1999) (citing Lindsey v. Dayton-Hudson

Corp., 592 F.2d 1118, 1121 (10th Cir.), cert. denied, 444 U.S. 856 (1979)).

      2.      Plaintiffs allege the Farmers Defendants engaged in fraudulent schemes and

conspiracy with the engineering defendants to avoid paying Plaintiffs’ claims for

property damage allegedly caused by earthquakes. Specifically, Plaintiffs allege that the

engineering defendants drafted sham or pre-textual reports which improperly concluded


1
  On the afternoon of March 23, 2020, two business days after this Court’s March 19,
2020 Order, Doc. No 116, granting motions to dismiss by certain engineering defendants,
Plaintiffs’ counsel proposed dismissing this case without prejudice. Counsel for the
Farmers Defendants’ are evaluating the ramifications of a stipulated dismissal and will
respond after conferring with their clients.

                                            2
            Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 3 of 9




that Plaintiffs’ property damage was “pre-existing damage” which enabled the Farmers

Defendants to deny otherwise valid property damage claims. Based on these allegations,

Plaintiffs assert causes of action against Defendants for (1) violations of RICO, (2)

breach of the duty of good faith and fair dealing, (3) fraud, and (4) unjust enrichment, and

seek to represent a class of similarly situated plaintiffs.

       3.      Plaintiffs’ claim was denied because “the damage to the foundation around

the front porch and in the area of the front of the house is due to the presence of tree

roots, the damage to the rear portion of the home is due to settling/earth movement, water

damage and wet/dry rot.” See Ex. 1, B. Bettes Ltr. to John and Harlene Rolaff at p. 1

(Jan. 2, 2015). In other words, the denial of Plaintiffs’ claim was based on the fact that

the damages observed at Plaintiffs’ home were not caused by an earthquake or other

cause of loss covered under the insurance policy.

       4.      However, Plaintiffs allege that their claim for damages allegedly caused by

earthquakes was denied “on the basis of pre-existing damage. However, those denials (in

whole or in part) were not supported by legally-required prior inspection or survey, which

must have been conducted prior to the inception of coverage under Oklahoma insurance

law. Without that prior inspection or survey, any denial on the basis of pre -existing

condition was wrongful and unlawful.” See Complaint at ¶ 3(a), Doc. No. 1-1 at pp. 4-5.

       5.      Plaintiffs do not identify any case law or Oklahoma statutes in support of

their contention pre-inception and pre-loss inspections or surveys are “legally required …

under Oklahoma insurance law.” Id. Defendants have found no such legal authority.




                                               3
            Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 4 of 9




       6.      Plaintiffs instead base the pre-inception and pre-loss inspection requirement

on a 2015 Earthquake Insurance Bulletin issued by former Oklahoma Insurance

Commissioner John D. Doak which provided, in pertinent part:

       Earthquake policies exclude coverage of property damages which occurs
       prior to the effective date of the policy and after termination of the
       policy…. To help protect themselves from fraudulent claims, insurers have
       a right to inspect the property as often as required to ascertain the condition
       of the property.

                                     * * * *

       If an insurer intends to deny a claim, asserting pre-existing damage, I
       expect that the insurer has inspected the property prior to inception of the
       coverage and maintained reasonably current information as to the condition
       of the insured property, prior to loss.

See Complaint at ¶ 49, Doc. No. 1-1 at p. 18 (quoting Earthquake Insurance Bulletin No.

PC 2015-05 (March 3, 2015) (typos omitted)).

       7.      It is Plaintiffs’ position that Defendants were obligated to comply with the

Earthquake Insurance Bulletin, and that Defendants can somehow be liable to

policyholders for earthquake damages claims simply due to the absence of a pre-

inception and pre-loss property inspection based on the Earthquake Insurance Bulletin,

regardless of the fact that the denial is based on causation or some basis under the policy

of insurance by which coverage for damage would be foreclosed.

       8.      However, the Earthquake Insurance Bulletin concerns inspections for, and

denials based upon, pre-existing earthquake damage. The Earthquake Insurance Bulletin

did not purport to, and cannot change the terms of the policy to extend coverage for




                                             4
            Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 5 of 9




losses which would otherwise be excluded based on policy exclusions such as soil

settlement, or negligent maintenance, for example.

       9.      The fact that pre-existing damage existed prior to inception of an insurance

policy does not preclude an insurer from denying coverage under an earthquake

endorsement based on causation or because the property damage was excluded by policy

provisions.

       10.     None of this deters Plaintiffs from claiming the Earthquake Insurance

Bulletin is a statement of Oklahoma law in support of the statements and representations

Plaintiffs and their counsel have made to this court and witnesses.

       11.     However, the Earthquake Insurance Bulletin is not the law of Oklahoma as

the Oklahoma Insurance Commissioner (Commissioner) is not a legislative actor. Okla.

Const, art. 6 §§ 22-23; Okla. Stat. tit. 36, § 307 (1991). Further, the Commissioner’s

authority to create rules and regulations is limited to the duty of implementing the

Oklahoma Insurance Code. 36 § 307.1. Finally, a bulletin is not a rule or regulation. 36 §

307; see also Charles A. Shadid, L.L.C. v. Aspen Specialty Ins. Co., CIV-15-595-D, 2018

WL 3420816, at *5 (W.D. Okla. July 13, 2018) (holding that statements made in the

Commissioner’s bulletin were properly excluded from evidence because “the limited

probative value of the bulletin would be substantially outweighed by a danger that the

jury would give undue weight to a statement by the Oklahoma Insurance Commissioner

in a different context”).

       12.     The question of the legal effect of the Commissioner’s bulletin on which

Plaintiffs rely in this case and other cases Plaintiffs’ counsel are pursuing against some of

                                              5
          Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 6 of 9




the Farmers Defendants is a pure legal question that is appropriate for summary

adjudication without the need for protracted and burdensome factual discovery.

      13.    While the Farmers Defendants anticipate the entire case will be subject to

disposition by summary judgment, such a motion for summary judgment will only be

possible upon the substantial completion of discovery.

      14.    Allowing the Farmers Defendants to raise this pure question of law in a

motion for partial summary judgment would help streamline this litigation and potentially

the scope of discovery going forward. Leave should be granted because the motion for

partial summary judgment would help “narrow the issues for trial.” See Ferrell v. BGF

Glob., LLC, CIV-15-404-D, 2017 WL 10379585, at *1 (W.D. Okla. Aug. 9, 2017) (citing

Burnette v. Dow Chemical Co., 849 F.2d 1269, 1273 (10th Cir. 1988) (noting that

summary judgment “is properly regarded not as a disfavored procedural shortcut, but

rather as an integral part of the Federal Rules as a whole, which are designed ‘to secure

the just, speedy and inexpensive determination of every action.’”) (quoting Celotex Corp.

v. Catrett, 477 U.S. 317, 327 (1986)).

      15.    Thus, the Farmers Defendants respectfully request this Court grant them

leave to file the attached Motion for Partial Summary Judgment and Opening Brief in

Support so this Court can address the legal effect of the Earthquake Insurance Bulletin in

Oklahoma. A proposed order granting this motion is being submitted contemporaneously

herewith for this Court’s convenience.




                                            6
Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 7 of 9




                                 Respectfully Submitted,


                                 /s/ William S. Leach
                                 MARY QUINN COOPER, OBA #11966
                                 WILLIAM S. LEACH, OBA #14892
                                 MICHAEL F. SMITH, OBA #14815
                                 JESSICA DICKERSON, OBA #21500
                                 SAMANTHIA S. MARSHALL, OBA #22640
                                 McAfee & Taft, a Professional Corporation
                                 Williams Center Tower II
                                 Two West Second Street, Suite 1100
                                 Tulsa, Oklahoma 74103
                                 Telephone: (918) 587-0000
                                 Facsimile: (918) 599-9317

                                 Attorneys for Defendants
                                 Farmers Insurance Company, Inc.
                                 Farmers Insurance Exchange
                                 Fire Insurance Exchange
                                 Truck Insurance Exchange
                                 Foremost Insurance Company
                                 Mid-Century Insurance Co.
                                 Farmers Group, Inc. and
                                 Fire Underwriters Association




                             7
          Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 8 of 9




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of March, 2020, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing. Based on
the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing
to the following ECF registrants:

Jeff D. Marr                                     Reggie N. Whitten
Carole Dulisse                                   Michael Burrage
Marr Law Firm                                    J. Revell Parrish
4301 SW Third Street, Suite 110                  Whitten Burrage
Oklahoma City OK 73108                           512 N. Broadway Avenue, Suite 300
Attorneys for Plaintiffs                         Oklahoma City OK 73102
                                                 Attorneys for Plaintiffs
Bradley W. Beskin                                 A. Scott McDaniel
Nix Patterson, LLP                               Kelly M. Hunt
3600 N. Capital of Texas Highway, Suite          McDaniel Acord & Lytle, PLLC
350B                                             9343 E. 95 th Court
Austin, TX 78746                                 Tulsa, Oklahoma 74133
Attorneys for Plaintiffs                         Attorneys       for      Defendant   Ford
                                                 Engineering, Inc.
Michael C. Felty                                 Mark R. McPhail
Matthew K. Felty                                 Michael P. Whaley
Lytle, Soule & Felty, P.C.                       Hartzog Conger Cason, LLP
1200 Robinson Renaissance                        201 Robert S. Kerr Ave., Suite 1600
119 N. Robinson, Suite 1200                      Oklahoma City, OK 73102
Oklahoma City, OK 73102                          Attorneys for Defendant PT&C Forensic
Attorney      for    Defendant   Rimkus          Consulting Services
Consulting Group, Inc.                           and Envista Forensics, LLC
William W. Speed                                 Elizabeth R. Sharrock
Braly, Graly, Speed & Morris                     Pierce Couch Hendrickson Baysinger &
201 W. 14 th Street                              Green, LLP
Ada, Oklahoma 74820                              1109 N. Francis
Attorney for           Defendant Donan           Oklahoma City, Oklahoma 73106
Engineering Co., Inc.                            Attorney for The Structures Group, Inc.
M. Brandon Waddell                               Joseph R. Farris
Vincent Serafino Geary Waddell Jenevein,         Jill Walker-Abdoveis
P.C.                                             Franden, Farris, Quillin, Goodnight &
1601 Elm Street, Suite 4100                      Roberts
Dallas, Texas 75201                              2 West 2 nd Street, Suite 900
Attorney for           Defendant Donan           Tulsa, Oklahoma 74103
Engineering Co., Inc.                            Attorney for Defendant Nelson Forensics,
                                                 LLC

                                             8
         Case 5:19-cv-00689-J Document 117 Filed 03/31/20 Page 9 of 9




David A. Ward, Jr.
Ward Law Firm
10077 Grogan’s Mill Rd., Suite 540
The Woodlands, Texas 77380
Attorney    for    Defendant       Rimkus
Consulting Group, Inc.



                                                /s/ William S. Leach




                                            9
